







REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 20,
2016, is made and entered into by and among Remark Media, Inc., a Delaware
corporation (the “Company”), each of the parties listed as Subscribers on the
signature page hereto (each, a “Subscriber” and collectively, the “Subscribers”,
and the Company and the Subscribers are each a “Party”, and collectively, the
“Parties”). Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Subscription Agreement (as defined
below).
RECITALS
WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
of dated as of the date hereof (the “Subscription Agreement”), pursuant to
which, upon the terms and subject to the conditions set forth in the
Subscription Agreement, the Subscribers will receive certain securities of the
Company as inducement for the Subscribers to enter into Amendment No. 1; and
WHEREAS, as a condition to the Closing, the Company and the Subscribers agreed
to enter into this Agreement to provide for, among other things, certain
registration rights with respect to certain securities of the Company, as set
forth in this Agreement.
NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1. 1Capitalized terms used herein and not otherwise defined shall have
the definitions ascribed to such terms in the Subscription Agreement. For
purposes of this Agreement:


(a)“Advice” has the meaning set forth in Section 2.4.


(b)“Board” means the Company’s Board of Directors.


(c)“Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.







--------------------------------------------------------------------------------





(d)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


(e)“Form S-1” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.


(f)“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.


(g)“Holder” means any holder of Registrable Securities who is a party to this
Agreement.


(h)“Lead Investor” means MGG Specialty Finance Fund LP.


(i)“Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision of such governmental agency.


(j)“Prospectus” means a prospectus forming a part of the Registration Statement.


(k)“Registrable Securities” means the Shares, as well as any securities issued
as a dividend or other distribution with respect to, or in exchange or in
replacement of, the Shares; excluding in all cases, however, any Registrable
Securities sold by a Person in a transaction in which the applicable rights
under this Agreement are not assigned pursuant to Section 3.1, and excluding for
purposes of Article II any Shares for which registration rights have terminated
pursuant to Section 2.7 of this Agreement.


(l)“Registration Period” has the meaning set forth in Section 2.1(a).


(m)“Registration Statement” has the meaning set forth in Section 2.1(a).


(n)“Required Holders” means the holders of at least a majority of the
Registrable Securities and shall include the Lead Investor so long as the Lead
Investor or any of its Affiliates holds any Registrable Securities.


(o)“Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.


(p)“SEC” means the Securities and Exchange Commission.


2

--------------------------------------------------------------------------------







(q)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.


(r)“Shares” means 130% of the shares of Common Stock issuable upon exercise of
the Warrants issued to the Subscribers at Closing.


(s)“Warrants” means the warrants to purchase Common Stock to be issued to the
Subscribers upon the terms and subject to the conditions set forth in the
Subscription Agreement.



ARTICLE II
REGISTRATION RIGHTS


Section 2. 1Registration.


(a)The Company, at its sole cost and expense, shall prepare and file with the
SEC a registration statement on Form S-3 (or on Form S-1 if the Company is then
ineligible to use Form S-3) pursuant to Rule 415 under the Securities Act (the
“Registration Statement”) covering the resale of the Shares as soon as
reasonably practicable following the Closing Date, but in no event later than
forty-five (45) days thereafter. The Company shall use its reasonable best
efforts: (i) to cause such Registration Statement to be declared effective by
the SEC promptly after filing; and (ii) to maintain the effectiveness of such
Registration Statement until the earlier of such time that all of the
Registrable Securities covered thereby (x) have been sold by the Holders or (y)
are permitted to be sold by each Holder without volume or manner-of- sale
restrictions and without the requirement for the Company to be in compliance
with the current public information requirement under Rule 144 (the
“Registration Period”). By 9:30 a.m. New York time on the Business Day following
the date that the Registration Statement has been declared effective by the SEC,
the Company shall file with the SEC in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to the Registration Statement.


(b)Notwithstanding anything to the contrary contained in this Agreement, in the
event the staff of the SEC (the “Staff”) or the SEC seeks to characterize any
offering pursuant to the Registration Statement filed pursuant to this Agreement
as constituting an offering of securities by, or on behalf of, the Company, or
in any other manner, such that the Staff or the SEC do not permit such
Registration Statement to become effective and used for resales in a manner that
does not constitute such an offering and that permits the continuous resale at
the market by the Holders participating therein (or as otherwise may be
acceptable to each Holder) without being named therein as an “underwriter,” then
the Company shall reduce the number of shares to be included in such
Registration Statement by all Holders until such time as the Staff and the SEC
shall permit such Registration Statement to become effective as aforesaid. In
making such reduction, the Company shall reduce the number of shares to be


3

--------------------------------------------------------------------------------





included by all Holders on a pro rata basis (based upon the number of
Registrable Securities otherwise required to be included for each Holder) unless
the inclusion of shares by a particular Holder or a particular set of Holders
are resulting in the Staff or the SEC’s “by or on behalf of the Company”
offering position, in which event the shares held by such Holder or set of
Holders shall be the only shares subject to reduction (and if by a set of
Holders on a pro rata basis by such Holders or on such other basis as would
result in the exclusion of the least number of shares by all such Holders). In
addition, in the event that the Staff or the SEC requires any Holder seeking to
sell securities under the Registration Statement filed pursuant to this
Agreement to be specifically identified as an “underwriter” in order to permit
such Registration Statement to become effective, and such Holder does not
consent to being so named as an underwriter in such Registration Statement,
then, in each such case, the Company shall reduce the total number of
Registrable Securities to be registered on behalf of such Holder, until such
time as the Staff or the SEC does not require such identification or until such
Holder accepts such identification and the manner thereof. In the event of any
reduction in Registrable Securities pursuant to this paragraph, an affected
Holder shall have the right to require, upon delivery of a written request to
the Company signed by such Holder, the Company to file a registration statement
within twenty (20) days of such request (subject to any restrictions imposed by
Rule 415 or required by the Staff or the SEC) for resale by such Holder in a
manner acceptable to such Holder, and the Company shall following such request
cause to be and keep effective such registration statement in the same manner as
otherwise contemplated in this Agreement for registration statements hereunder,
in each case until the end of the Registration Period with respect to such
Registrable Securities or until such Holder agrees to be named as an underwriter
in any such Registration Statement in a manner acceptable to such Holder as to
all Registrable Securities held by such Holder and that have not theretofore
been included in the Registration Statement filed pursuant to this Agreement (it
being understood that the special demand right under this sentence may be
exercised by a Holder multiple times and with respect to limited amounts of
Registrable Securities in order to permit the resale thereof by such Holder as
contemplated above).


Section 2. 2Registration Procedures. In connection with the registration of any
Registrable Securities, the Company shall, as soon as reasonably practicable:


(a)Prepare and file with the SEC such pre-effective and post-effective
amendments and supplements to the Registration Statement and the Prospectus used
in connection with the Registration Statement, and/or file such reports under
the Exchange Act, as may be necessary to cause the Registration Statement to
become effective, to keep the Registration Statement continuously effective
during the Registration Period and ensure that the Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading, and as may otherwise be
required or applicable under, and to comply with the provisions of, the
Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement during the Registration Period.




4

--------------------------------------------------------------------------------





(b)Furnish to each Holder such number of copies of the Prospectus, and each
amendment or supplement thereto, in conformity with the requirements of the
Securities Act, and such other documents as the Holders may reasonably request
in order to facilitate the disposition of Registrable Securities owned by it.


(c)Notify each Holder: (i) when a Prospectus or any Prospectus supplement or
post-effective amendment is proposed to be filed and, with respect to any
post-effective amendment, when the same has become effective, except for any
filing to be made solely to incorporate by reference a Current Report on Form
8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be filed
with the SEC; (ii) of any request by the SEC, or any other federal or state
governmental authority, for amendments or supplements to the Registration
Statement or a Prospectus or for additional information; (iii) of the issuance
by the SEC of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and (v) of the occurrence of any event or
circumstance that makes any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in the Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement or the Prospectus, as the case may be, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided, however, in no event shall any such notice contain any
information which would constitute material, non-public information regarding
the Company.


(d)Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of, any order suspending the effectiveness of the
Registration Statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the Registrable Securities for sale
in any jurisdiction, promptly.


(e)If requested by any of the Holders, (i) incorporate in a Prospectus
supplement or post-effective amendment such information as such Holders
reasonably request be included therein regarding such Holders or the plan of
distribution of the Registrable Securities and (ii) make all required filings of
the Prospectus supplement or such post-effective amendment as soon as
practicable after the Company has received notification of such matters to be
incorporated in such Prospectus supplement or post-effective amendment;
provided, however, that the Company shall not be required to take any action
pursuant to this Section 2.2(e) that would, in the opinion of counsel to the
Company, violate applicable law.


(f)Upon the occurrence of any event contemplated by Section 2.2(c), prepare and
deliver to the Holders any required supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document, including such reports as may
be required to be filed under the Exchange


5

--------------------------------------------------------------------------------





Act, so that, as thereafter delivered, the Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.


(g)Use its reasonable best efforts to cause all Registrable Securities, the
resale of which is registered under cover of the Registration Statement, to be
listed on the NASDAQ Capital Market or such other securities exchange or
automated quotation system, if any, as is then the principal securities exchange
or automated quotation system on which the Common Stock is then listed.


(h)Use its reasonable best efforts to cause all Registrable Securities
registered by the Registration Statement to be registered or qualified under the
securities or “blue sky” laws of such states as the Holders shall reasonably
request; provided, however, that the Company shall not be required to qualify
generally to do business in any jurisdiction where it is not then so qualified
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not then so subject or to subject itself to any
material tax in any such jurisdiction where it is not then so subject.


(i)Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing the Registrable Securities to be sold pursuant to
the Registration Statement free of any restrictive legends and in such
denominations and registered in such names as the Holders may reasonably
request, a reasonable period of time prior to sales of the Registrable
Securities pursuant to the Registration Statement.


(j)Neither the Company nor any Subsidiary or Affiliate thereof shall identify
any Holder as an underwriter in any public disclosure or filing with the SEC,
the Principal Market or any Eligible Market and any Holder being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other Transaction Document (as defined in the
Subscription Agreement).


Section 2. 3Obligation to Furnish Information. It shall be a condition precedent
to the obligations of the Company to take any action pursuant to this Agreement
with respect to the Registrable Securities of a Holder that such Holder shall
have furnished to the Company such information regarding it, the Registrable
Securities held by it, and the intended method of disposition of such
Registrable Securities as the Company shall reasonably request and as shall be
required in connection with the action to be taken by the Company.


Section 2. 4Delay or Suspension of Registration Statement. Upon receipt of any
notice from the Company to the Holders of the existence of any fact of the kind
described in Section 2.2(c)(v), each Holder shall forthwith discontinue
disposition of Registrable Securities until such Holder’s receipt of copies of a
supplemented or amended Prospectus contemplated by Section 2.2(f), or until it
is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder shall deliver to the Company (at the sole
expense of the Company) all copies, other than


6

--------------------------------------------------------------------------------





permanent file copies then in each Holder’s possession, of the Prospectus
current at the time of receipt of such notice. In the event the Company shall
give any such notice, the Registration Period shall be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 2.2(c)(v) to and including the date when the Holders shall
have received the copy of the supplemented or amended prospectus contemplated by
Section 2.2(f) or the Advice.


Section 2. 5Expenses of Registration. All expenses incurred in connection with
the registration pursuant to Section 2.1 (excluding any underwriters’ discounts
and commissions and fees and disbursements of counsel for the Holders),
including, without limitation all registration and qualification fees, and fees
and disbursements of counsel and accountants for the Company, shall be borne
solely by the Company.


Section 2. 6Indemnification.


(a)To the fullest extent permitted by law, the Company shall, and hereby does,
indemnify and hold harmless each Holder, each director, officer, manager,
partner, member, employee, representative and agent of each Holder, and each
person, if any, who controls each Holder (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) (a “Controlling Person”),
against any losses, claims, damages or liabilities, joint or several, to which
they may become subject under the Securities Act and applicable state securities
laws insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the Registration
Statement, including any preliminary Prospectus or final Prospectus or any
amendments or supplements thereto or in any qualification of the offering under
the securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered (“Blue Sky Filing”), (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances, or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act applicable to the Company and relating to
action or inaction required of the Company in connection with any such
registration; and shall reimburse each such Person for any legal or other
expenses reasonably incurred by him in connection with investigating or
defending any such loss, claim, damage, liability or action as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
claim. The indemnity agreement contained in this Section 2.6 shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability, or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld, conditioned or delayed) nor shall the
Company be liable to a Holder or Controlling Person of such Holder for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon an untrue statement or an alleged untrue statement or omission or
alleged omission made in connection with the Registration Statement, preliminary
Prospectus, final Prospectus, or amendments or supplements thereto or Blue Sky
Filing, in reasonable reliance upon and in conformity with information furnished
by such Holder in writing expressly for use in connection with such registration
by or on behalf of such Holder or Controlling Person of such Holder.


7

--------------------------------------------------------------------------------





(b)To the fullest extent permitted by law, each Holder shall indemnify and hold
harmless the Company, each of its directors, each of its officers who have
signed the Registration Statement, each Controlling Person of the Company, and
any underwriter for the Company (as defined in the Securities Act), against any
losses, claims, damages or liabilities, joint or several, to which the Company
or any such director, officer, Controlling Person or underwriter may become
subject, under the Securities Act and applicable state securities laws, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Registration Statement,
including any preliminary Prospectus or final Prospectus or any amendments or
supplements thereto or in any Blue Sky Filing, or (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances, in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, preliminary Prospectus or final Prospectus
or any amendments or supplements thereto or Blue Sky Filing, in reasonable
reliance upon and in conformity with information furnished by such Holder or
Controlling Person of such Holder in writing expressly for use in connection
with such registration. The indemnity agreement contained in this Section 2.6
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld, conditioned or
delayed).


(c)In no event shall the liability of any Holder under Section 2.6(b) be greater
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.


(d)Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action or actual knowledge of a claim that
would, if asserted, give rise to a claim for indemnity hereunder, such
indemnified party shall, if a claim in respect thereof is to be made against any
indemnifying party under this Section 2.6, notify the indemnifying party in
writing of the commencement thereof or knowledge thereof and the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with qualified counsel. The
failure to notify an indemnifying party promptly of the commencement of any such
action or of the knowledge of any such claim, only if materially and
demonstrably prejudicial to its ability to defend such action, shall relieve
such indemnifying party of liability to the indemnified party under this Section
2.6 to the extent of such prejudice, but the omission so to notify the
indemnifying party shall not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 2.6.


(e)If the indemnification provided for in this Section 2.6 is for any reason,
other than pursuant to the terms thereof, held to be unavailable to an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions in respect thereof) referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate


8

--------------------------------------------------------------------------------





to reflect the relative fault of the indemnifying party and the indemnified
party in connection with the statements or omissions that resulted in such
losses, claims, damages, liabilities (or actions in respect thereof), as well as
any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact relates to information supplied by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and each Holder agree that it would not be
just and equitable if contribution pursuant to this Section 2.6(e) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above in this
Section 2.6(e). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this Section 2.6(e) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim, but shall be subject, in
the case of a Holder, to the limitation of Section 2.6(c) above. No Person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act shall be entitled to contribution from any person who was not
also guilty of such fraudulent misrepresentation. No Party shall be liable for
contribution with respect to any loss, claim, damage, liability, or action if
such settlement is effected without the prior written consent of such Party,
which consent shall not be unreasonably withheld, conditioned or delayed.


Section 2. 7Termination. The registration rights under Article II of this
Agreement shall terminate upon expiration of the applicable Registration Period,
provided that the rights and obligations of the Parties pursuant to Section 2.6
shall survive such termination.


Section 2. 8Rule 144. The Company shall use its reasonable best efforts to file
the reports required to be filed by it under the Exchange Act in a timely manner
and, if at any time the Company is not required to file such reports, it shall,
upon the request of any Holder, use its reasonable best efforts to make publicly
available other information so long as is necessary to permit sales pursuant to
Rule 144. The Company shall take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act pursuant to the exemption provided by Rule 144 under the Securities Act.
Upon the request of any Holder, the Company shall deliver to the Holders a
written statement as to whether it has complied with such information
requirements.


Section 2. 9Grant of Other Registration Rights. From time to time, the Company
may grant registration rights to any other holder or prospective holder of any
of the capital stock of the Company. Notwithstanding the foregoing, in no event
shall the Company include any securities other than Registrable Securities and
the securities issued and issuable pursuant to the Acquisition Agreement
(including but not limited to the Acquisition Warrants) on the Registration
Statement filed pursuant to this Agreement without the prior written consent of
the Required Holders.




9

--------------------------------------------------------------------------------






ARTICLE III
MISCELLANEOUS.


Section 3. 1Assignment; No Third Party Beneficiaries.


(a)This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.


(b)The rights under this Agreement shall be automatically assignable by the
Holders to any transferee of all or any portion of such Holder’s Registrable
Securities if: (i) the Holder agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee, and (B) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act or applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of the
Subscription Agreement.


(c)This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the Holders, the permitted assigns and its
successors and the permitted assigns of the Holders.


(d)This Agreement shall not confer any rights or benefits on any Persons that
are not Parties hereto, other than as expressly set forth in this Agreement.


Section 3. 2Further Assurances. Upon the reasonable request of the Company, each
Subscriber will execute and deliver, or cause to be executed and delivered, all
further documents and instruments and take all further action as may be
reasonably necessary in order to satisfy its obligations under this Agreement.
Each Subscriber will not, directly or indirectly, take any action that would
make any representation or warranty of such Subscriber contained herein untrue
or incorrect in any material respect or that would reasonably be expected to
have the effect of preventing or materially delaying such Subscriber from
performing any of such Subscriber’s obligations under this Agreement.


Section 3. 3Governing Law; Venue. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City


10

--------------------------------------------------------------------------------





of New York, Borough of Manhattan, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


Section 3. 4Counterparts. This Agreement may be executed in multiple
counterparts (including by means of electronically mailed or telecopied
signature pages), any one of which need not contain the signatures of more than
one Party, but all such counterparts taken together shall constitute one and the
same instrument.


Section 3. 5Notices. All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted via telecopy (or other facsimile device) mail to the number
set out in Section 6.3 of the Subscription Agreement if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), (c) when transmitted via electronic mail to the email
address set out in Section 6.3 of the Subscription Agreement, (d) the day
following the day (except if not a business day then the next business day) on
which the same has been delivered prepaid to a reputable national overnight air
courier service or (e) the third business day following the day on which the
same is sent by certified or registered mail, postage prepaid. Notices, demands
and communications, in each case to the respective Parties, shall be sent to the
applicable address set forth in the Notices section of the Subscription
Agreement, unless another address has been previously specified in writing.


Section 3. 6Amendment and Waiver. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or waived only in a
writing signed by the Company and the Required Holders. No waiver of any
provision under this Agreement or any breach or default under this Agreement
shall extend to or affect in any way any other provision or prior or subsequent
breach or default.


Section 3. 7Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such


11

--------------------------------------------------------------------------------





provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


Section 3. 8Entire Agreement. This Agreement and the other Transaction Documents
contain the complete agreement between the Parties and supersede any prior
understandings, agreements or representations by or between the Parties, written
or oral, which may have related to the subject matter hereof and thereof in any
way.


Section 3. 9Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any Party under this Agreement, upon any breach or
default of any other Party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any Party, shall be cumulative and not
alternative.


[Signature Pages Follow]


12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
COMPANY:
 
 
 
REMARK MEDIA, INC.
 
 
 
By:
/s/ Douglas Osrow
 
Name:
Douglas Osrow
 
Title:
Chief Financial Officer






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
SUBSCRIBER:
 
 
 
MGG SPECIALTY FINANCE FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and
 
 
Chief Investment Officer






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
 
SUBSCRIBER:
 
 
 
MGG SF EVERGREEN FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and
 
 
Chief Investment Officer






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


 
SUBSCRIBER:
 
 
 
MGG SF UNLEVERED DRAWDOWN FUND LP
 
 
 
By:
/s/ Kevin Griffin
 
Name:
Kevin Griffin
 
Title:
Chief Executive Officer and
 
 
Chief Investment Officer






